MEMORANDUM **
Enrique Ortiz, a former California state prisoner, appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging excessive force. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s summary judgment for failure to exhaust administrative remedies. Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015). We affirm.
The district court properly granted summary judgment because Ortiz failed to raise a genuine dispute of material fact as to whether he properly exhausted his administrative remedies. See Ross v. Blake, — U.S. -, 136 S.Ct. 1850, 1856, 195 L.Ed.2d 117 (2016) (exhaustion under the Prison Litigation Reform Act is mandatory).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.